204 F.2d 732
CHAMBERSv.TOBIN.
No. 11483.
United States Court of Appeals District of Columbia Circuit.
Submitted March 11, 1953.
Decided May 21, 1953.

Arthur J. Hilland, Washington, D. C., submitted on the brief for appellant.
J. Harry Welch, H. Mason Welch and John R. Daily, Washington, D. C., submitted on the brief for appellee.
Before PRETTYMAN, PROCTOR and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment entered upon a directed verdict in favor of defendant (appellee), a surgeon, in a damage action alleging negligence in setting and treating a broken wrist of plaintiff (appellant), resulting in deformity and disability to the forearm and hand. The verdict was directed at close of plaintiff's case in chief, so the question is whether her evidence was sufficient to take the case to the jury.


2
The evidence in part showed that the fracture was of a common type, known as a "Colle's fracture"; that the usual period for a union was from four to eight weeks; that casts applied by defendant during a period of postoperative treatment were too tight; and that a state of severe contraction developed. Plaintiff offered to prove that the usual prognosis is good in the case of a Colle's fracture, with only slight widening of the wrist, and that the functioning of the hand, wrist and arm is usually unaffected. This evidence upon objection was rejected, — erroneously we think.


3
A careful consideration of all the evidence, construed most favorably to plaintiff, with the benefit of every legitimate inference, leads us to conclude that it brings the case fairly within the scope of our opinion in Goodwin v. Hertzberg, 91 U.S. App.D.C. 385, 201 F.2d 204 (December 22, 1952),1 and cases referred to therein. See also Crist v. White, 1933, 62 App.D.C. 269, 66 F.2d 795.


4
The judgment is reversed and the case remanded for a new trial.


5
Reversed.



Notes:


1
 The opinion was filed after trial of the present case